DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.

Status of the Claims
Claim 2 has been cancelled. Claims 1, 3, and 7 have been amended. Claims 4 – 6 and 8 – 10 are as previously presented. Therefore, claims 1 and 3 – 10 are currently pending and have been considered below.

Claim Objections
Claim 7 is objected to because of the following informalities: claim 7 recites, “the liquid” (line 3). Examiner suggests replacing with “the liquid fuel” to establish proper antecedent basis. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites, “means for supplying heat to the shell.” This is being interpreted as an “electric heater” [0015], or “by means of hot air circulating around the shell and/or within channels provided within the shell. The hot air can be taken from any suitable source, such as an engine supplied with the fuel. In a preferred form, the hot air is heated by heat obtained by an exothermic catalytic reaction between fuel vapour and oxygen” [0016], or equivalents thereof.
Claim 1 recites, “means for supplying liquid fuel to the porous wick.” This is being interpreted as a reservoir [0011], or means for injecting liquid into the wick [0012] (described below), or equivalents thereof.
Claim 5 recites, “means are provided to inject liquid into the wick.” The means to inject liquid is being interpreted as a “bayonet tube” [0040], or equivalents thereof.
Claim 9 recites, “heat is supplied to the shell by means of hot air circulating around the shell and/or within channels provided within the shell.” The means of hot air circulating is being interpreted as from an engine [0016], or from an exothermic catalytic reaction between fuel vapour and oxygen [0016], or equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogushi et al. (US 6,330,907 B1), hereinafter Ogushi.
Regarding claim 7, Ogushi discloses a method of evaporating liquid fuel, comprising the steps of: 
supplying the liquid to a porous wick located within a shell so that there is a gap between an outer surface side of the porous wick and an inner surface of the shell (“FIG. 1 is an axial cross-sectional view illustrating an evaporator in accordance with a first embodiment of the present invention” [Col. 5, lines 48-50]; Fig. 1 shows shell / “evaporator container 3” [Col. 6, line 49]; see annotated Fig. 1 showing a porous wick 2 comprising primary porous wick 21 and secondary porous wick 22; “the liquid-phase working fluid 15 accumulated in the bottom portion of the sump 5 circumferentially permeates the inner surface portion 22 of the wick 2 which is formed of a material having a larger pore diameter than the outer surface portion 21 of the wick 2 as shown by the arrow 25, and subsequently permeates the outer surface portion 21 of the wick 2” [Col. 7, lines 28-35]; Fig. 1 shows gap / “vapor channels 4” [Col. 6, line 58]; the outer surface side of the porous wick is the surface of primary porous wick 21 that faces shell 3; liquid is supplied to the porous wick via liquid pipe 8: “As shown by the arrow 13, the liquid-phase working fluid 15 passes through the liquid pipe 8” [Col. 1, lines 48-49]); the liquid can be ammonia or alcohol: “working fluids such as ammonia and alcohol” [Col. 6, line 53]; ammonia and alcohol can function as liquid fuels); 
supplying heat to the shell (Fig. 1, heat is supplied to the shell as indicated by element 9: “Numeral 9 denotes an arrow indicating the flow of heat to be applied” [Col. 1, lines 25-26]); and 
collecting the vapour produced in the gap by the application of heat from the shell to the liquid fuel in the wick and removing said vapour from the shell (Fig. 1, vapor produced in the gap is collected and removed from the shell 3 via outlet / vapor pipe 6: “Reference numeral 6 denotes a vapor pipe for introducing a gas-phase working fluid 10 into a condenser” [Col. 1, lines 21-23]; “ As shown by the arrow 9 indicating the flow of heat, the heat applied to the evaporator container 3 is transmitted to the liquid-phase working fluid permeating the wick 2 in portions of contact 14 between the outer surface portion 21 of the wick 2 and the groove ridges 20 of the evaporator container 3, and causes the liquid-phase working fluid to evaporate. The liquid-phase working fluid undergoes a phase change into a gas-phase working fluid by evaporating, and this gas-phase working fluid 10 flows into a condenser 7 where it condenses and radiates heat” [Col. 7, lines 1-10]);
wherein the wick includes a primary porous wick (Fig. 1, primary porous wick is “outer surface portion 21 of the wick 2”) facing the inner surface of the shell (see Fig. 1), and a secondary porous wick located within the primary porous wick (Fig. 1, secondary porous wick is “inner surface portion 22 of the wick 2”), the liquid fuel being supplied to the secondary porous wick, then from the secondary porous wick into the primary porous wick (“the liquid-phase working fluid 15 accumulated in the bottom portion of the sump 5 circumferentially permeates the inner surface portion 22 of the wick 2 which is formed of a material having a larger pore diameter than the outer surface portion 21 of the wick 2 as shown by the arrow 25, and subsequently permeates the outer surface portion 21 of the wick 2” [Col. 7, lines 28-35]), so that the vapour is produced in the gap between the porous wick and the shell by the application of heat from the shell to the liquid fuel in the primary porous wick (described above).
Additionally, “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” MPEP § 2112.02-I.
Examiner notes that some of the column/line citations above are stated as applying to Figs. 14 and 15 (a ‘conventional’ device that is prior art with respect to the device of Ogushi). However, all element numbers that Examiner has relied upon with regard to Fig. 1 correspond to the element number of Figs. 14 and 15, as stated by Ogushi: “FIG. 1 is an axial cross-sectional view illustrating an evaporator 1 of a loop-type heat pipe in accordance with a first embodiment of the present invention, and FIGS. 2 to 4 are radial cross-sectional views of the evaporator. Reference numerals 1 to 20 denote component elements which are identical to those of the above-described conventional loop-type heat pipe with the exception of a wick 2” [Col. 6, lines 39-45]. Ogushi utilizes a wick comprising a primary porous wick and a secondary porous wick (elements 21 and 22, respectively), rather than the single wick (wick 2) of the conventional device.

    PNG
    media_image1.png
    418
    959
    media_image1.png
    Greyscale

Fig. 1 of Ogushi, annotated

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogushi et al. (US 6,330,907 B1), hereinafter Ogushi, in view of Welle (US 2004/0069242), hereinafter Welle.
Regarding claim 1, Ogushi discloses a device for evaporating liquid fuel, comprising: 
a shell (Fig. 1, “FIG. 1 is an axial cross-sectional view illustrating an evaporator in accordance with a first embodiment of the present invention” [Col. 5, lines 48-50]; shell / “evaporator container 3” [Col. 6, line 49]); 
a porous wick (see annotated Fig. 1, porous wick 2 comprising primary porous wick 21 and secondary porous wick 22; “the liquid-phase working fluid 15 accumulated in the bottom portion of the sump 5 circumferentially permeates the inner surface portion 22 of the wick 2 which is formed of a material having a larger pore diameter than the outer surface portion 21 of the wick 2 as shown by the arrow 25, and subsequently permeates the outer surface portion 21 of the wick 2” [Col. 7, lines 28-35]) located in the shell so that there is a gap (Fig. 1, gap is “vapor channels 4” [Col. 6, line 58]) between an outer surface side of the porous wick and an inner surface of the shell (the outer surface side of the porous wick is the surface of primary porous wick 21 that faces shell 3); 
means for supplying liquid fuel to the porous wick (Fig. 1, “As shown by the arrow 13, the liquid-phase working fluid 15 passes through the liquid pipe 8” [Col. 1, lines 48-49]); the liquid can be ammonia or alcohol: “working fluids such as ammonia and alcohol” [Col. 6, line 53]; ammonia and alcohol can function as liquid fuels); and 
an outlet (Fig. 1, outlet is vapor pipe 6; “Reference numeral 6 denotes a vapor pipe for introducing a gas-phase working fluid 10 into a condenser” [Col. 1, lines 21-23]) in the shell for vapour produced in the gap by the application of heat from the shell to the liquid fuel in the wick (“ As shown by the arrow 9 indicating the flow of heat, the heat applied to the evaporator container 3 is transmitted to the liquid-phase working fluid permeating the wick 2 in portions of contact 14 between the outer surface portion 21 of the wick 2 and the groove ridges 20 of the evaporator container 3, and causes the liquid-phase working fluid to evaporate. The liquid-phase working fluid undergoes a phase change into a gas-phase working fluid by evaporating, and this gas-phase working fluid 10 flows into a condenser 7 where it condenses and radiates heat” [Col. 7, lines 1-10]);
wherein the wick includes a primary porous wick (Fig. 1, primary porous wick is “outer surface portion 21 of the wick 2”) facing the inner surface of the shell (see Fig. 1), and a secondary porous wick located within the primary porous wick (Fig. 1, secondary porous wick is “inner surface portion 22 of the wick 2”), the liquid fuel being supplied to the secondary porous wick, then from the secondary porous wick into the primary porous wick (“the liquid-phase working fluid 15 accumulated in the bottom portion of the sump 5 circumferentially permeates the inner surface portion 22 of the wick 2 which is formed of a material having a larger pore diameter than the outer surface portion 21 of the wick 2 as shown by the arrow 25, and subsequently permeates the outer surface portion 21 of the wick 2” [Col. 7, lines 28-35]), so that the vapour is produced in the gap between the porous wick and the shell by the application of heat from the shell to the liquid fuel in the primary porous wick (described above).
Examiner notes that some of the column/line citations above are stated as applying to Figs. 14 and 15 (a ‘conventional’ device that is prior art with respect to the device of Ogushi). However, all element numbers that Examiner has relied upon with regard to Fig. 1 correspond to the element number of Figs. 14 and 15, as stated by Ogushi: “FIG. 1 is an axial cross-sectional view illustrating an evaporator 1 of a loop-type heat pipe in accordance with a first embodiment of the present invention, and FIGS. 2 to 4 are radial cross-sectional views of the evaporator. Reference numerals 1 to 20 denote component elements which are identical to those of the above-described conventional loop-type heat pipe with the exception of a wick 2” [Col. 6, lines 39-45]. Ogushi utilizes a wick comprising a primary porous wick and a secondary porous wick (elements 21 and 22, respectively), rather than the single wick (wick 2) of the conventional device.
Additionally, Ogushi discloses that heat is supplied to the shell (in Fig. 1, heat is supplied to the shell as indicated by element 9: “Numeral 9 denotes an arrow indicating the flow of heat to be applied” [Col. 1, lines 25-26]). However, Ogushi does not expressly disclose wherein the device of Ogushi comprises means for supplying heat to the shell. In other words, the device of Ogushi is intended to be used such that heat is applied to the shell, but the device itself does not necessarily include the means for supplying heat to the shell.
Welle is directed toward a “System And Method For Converting A Liquid Into A Vapor” [Title]. Welle discloses means for supplying heat to the shell (Fig. 2, “band heaters 36” [0035], which “may be connected to a power source (not shown) such as by wires 39” [0035]; band heaters 36 apply heat to shell 12, such that wick / “ liquid receptor 16 is heated to a sufficiently high temperature to evaporate all of the liquid introduced into the chamber 14 through inlet 22” [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include means for supplying heat to the shell. This is merely the combination of prior art elements according to known methods to yield predictable results. As described above, Ogushi discloses wherein heat is applied to the shell, but does not expressly disclose that the invention comprises a means for supplying heat to the shell. Welle discloses an invention similar to that of Ogushi, and expressly discloses wherein the invention comprises means for supplying heat to the shell, as described above.

    PNG
    media_image1.png
    418
    959
    media_image1.png
    Greyscale

Fig. 1 of Ogushi, annotated


    PNG
    media_image2.png
    724
    737
    media_image2.png
    Greyscale

Fig. 2 of Welle, annotated
Regarding claim 3, Fig. 1 of Ogushi does not disclose wherein the device is attached to a reservoir for liquid fuel to be evaporated, the wick projecting into the reservoir so as to come into contact with the liquid fuel.
However, Fig. 5 of Ogushi discloses wherein the device is attached to a reservoir (Fig. 5, reservoir 31) for liquid fuel to be evaporated, the wick projecting into the reservoir so as to come into contact with the liquid fuel (“The wick 2 provided inside the sump 5 extends into the liquid reservoir 31” [Col. 8, lines 52-53]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the device is attached to a reservoir for liquid fuel to be evaporated, the wick projecting into the reservoir so as to come into contact with the liquid fuel. This is merely an additional means for liquid to be introduced to the wick. It is noted that in Fig. 1, liquid is introduced to the wick via liquid pipe 8, while in Fig. 5, liquid is introduced to the wick by both liquid pipe 8 and reservoir 31. However, in both embodiments, liquid is introduced to the wick as required such that evaporation can take place and the device can function as intended.

    PNG
    media_image3.png
    397
    819
    media_image3.png
    Greyscale

Fig. 5 of Ogushi, annotated

Regarding claim 5, Ogushi disclose wherein means are provided to inject liquid into the wick (Fig. 1, the means to inject liquid into the wick is liquid pipe 8).

Regarding claim 6, Fig. 1 of Ogushi does not expressly disclose wherein grooves are formed on the outer surface of the wick for the transport of vapour along the wick.
However, Ogushi states, “although in the above-described embodiments the vapor channels 4 are formed by the ridges 20 provided on the inner wall surface of the container 3, a similar advantage can be obtained if the vapor channels 4 are formed by ridges 93 which are provided on the wick 2 as shown in FIG. 12B” [Col. 15, lines 50-55]). The grooves in wick 2 are the portion of wick 2 as shown with the annotated dotted line in the annotated section of Fig. 12B, below.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein grooves are formed on the outer surface of the wick for the transport of vapour along the wick. According to Ogushi as recited above, this is the simple substitution of one known element (grooves formed on the inner wall surface of the shell, as described for Fig. 1) for another (grooves formed on the outer surface of the wick, as shown in Fig. 5 and as claimed) to achieve the predictable result of allowing the vapor to be transported along the wick to the vapor outlet.


    PNG
    media_image4.png
    390
    871
    media_image4.png
    Greyscale

Left: Fig. 12B, Right: annotated section of Fig. 12B

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogushi in view of Welle, in further view of Radomski et al. (US 2007/0107879), hereinafter Radomski.
Regarding claim 4, Ogushi does not disclose wherein the secondary porous wick projects into the reservoir and the primary porous wick does not project into the reservoir. Rather, Ogushi discloses wherein the primary porous wick projects into the reservoir and the secondary porous wick does not project into the reservoir (see Fig. 5, showing primary porous wick 21 projecting into reservoir 31, and secondary porous wick 22 not projecting into reservoir 31).
Radomski is directed toward a “liquid evaporator” [Title]. Radomski discloses a secondary porous wick that projects into a reservoir, and a primary porous wick that does not project into the reservoir (see annotated Fig. 1, showing secondary porous wick 1 projecting into reservoir 3, and primary porous wick 2 not projecting into reservoir 3; “porous sintered glass or porous sintered ceramic element 1 ... acts as a capillary wick” [0023]; “porous sintered metal or a porous sintered ceramic 2” [0023]; “liquid reservoir 3” [0023]). This configuration of Radomski corresponds to Applicant’s claimed configuration of a secondary porous wick located within the primary porous wick.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the secondary porous wick projects into the reservoir and the primary porous wick does not project into the reservoir, because this is the simple substitution of one known element for another to achieve a predictable result. That is, in Ogushi, the primary porous wick projects into the reservoir and the secondary porous wick does not project into the reservoir, while in Radomski and the claimed invention, the secondary porous wick projects into the reservoir and the primary porous wick does not project into the reservoir. However, in both cases, liquid is transported from a reservoir, then to the wick (comprising the primary porous wick and the secondary porous wick), such that heat can be applied to the wick to evaporate the liquid and produce vapor.

    PNG
    media_image5.png
    421
    590
    media_image5.png
    Greyscale

Fig. 1 of Radomski, annotated
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogushi in view of Young et al. (US 2004/0151598), hereinafter Young.
Regarding claim 8, Ogushi does not expressly disclose wherein the heat is supplied to the shell by an electric heater.
Young is directed toward a device for vaporization of liquids using a porous “capillary pump” [Abstract] (a capillary pump is a wick). Young discloses wherein an electric heater supplies heat to a substrate to vaporize the liquid: “For applications in which electrical power is available, an electrical heater may be used to provide the thermal energy required for vaporization. Electrical resistance heaters are preferred for many applications. ... the resistive heater material(s) may be incorporated onto a substrate material having a high thermal conductivity, with the substrate material being positioned or bonded in proximity to the vapor release surface of the vaporizer during operation” [0032].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the heat is supplied to the shell by an electric heater. This is the simple substitution of one known element (an electric heater, as described in Young) for another (an undisclosed element that provides heat to the shell, as described in Ogushi), to achieve the predictable result of ultimately heating the liquid in a porous wick such that the liquid can be vaporized, as is described in Ogushi and Young.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogushi in view of Sarkar et al. (WO 2017/064209), hereinafter Sarkar.
Regarding claim 9, Ogushi does not expressly disclose wherein the heat is supplied to the shell by means of hot air circulating around the shell and/or within channels provided within the shell.
Sarkar is directed toward a fuel tank inerting system [Title], which is in the same field of endeavor as Applicant’s invention (see Applicant’s title and [0002]). Sarkar discloses an inerting system comprising a control system that controls a temperature controller, wherein the temperature controller may comprise a heat exchanger, which may be a jacket arranged to circulate hot air for heating a chamber [page 4, line 26 – page 5, line 4]. See also Fig. 2 showing jacket 42, with hot air (indicated by arrows) circulating around chamber 31.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the heat is supplied to the shell by means of hot air circulating around the shell and/or within channels provided within the shell. This is merely the simple substitution of one known element (providing heat to a chamber / shell by circulating hot air around the chamber / shell, as disclosed by Sarkar) for another (providing heat to a chamber / shell using some undisclosed element that provides heat to the shell, as in Ogushi), to obtain the predictable result of providing heat to the chamber / shell.


    PNG
    media_image6.png
    483
    629
    media_image6.png
    Greyscale

Fig. 1 of Sarkar, annotated

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ogushi in view of Sarkar, in further view of Johnson et al. (US 2008/0128048).
Regarding claim 10, Ogushi and Sarkar do not expressly disclose wherein the hot air has been heated by heat obtained by an exothermic catalytic reaction between fuel vapour and oxygen.
Johnson is directed to a fuel tank inerting system [Title], which is in the same field of endeavor as Applicant’s invention (see Applicant’s title and [0002]). Johnson discloses a catalytic reactor that reacts a fuel vapor and air mixture to produce an inert gas [0009], wherein the air 156 “may be any oxygen-containing gas” [0022]. Fig. 2 shows catalytic reactor 216 taking as input fuel vapor through vapor line 104 and air / oxygen through air line 108 [0027]. Fig. 2 also shows effluent line 111, and [0028] recites, “Recuperative heat exchanger 220 may transfer a fraction of the heat (e.g., heat generated by reacting the fuel) in effluent lines 111, 112 carrying the reactor 216 output effluent to the inlet air 156 in air lines 107, 110 and thereby reduce the energy input required by air heater 222 (also labeled HE-2).” This indicates that Johnson discloses wherein hot air has been heated by heat obtained by an exothermic catalytic reaction between fuel vapor and oxygen.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the hot air has been heated by heat obtained by an exothermic catalytic reaction between fuel vapour and oxygen. This is the application of a known technique (heating air using heat obtained by an exothermic catalytic reaction between fuel vapor and oxygen, as disclosed by Johnson) to a known device (the device of Sarkar that heats a shell using hot air, and thus applied to the known device of Ogushi as an alternative means for applying heat to a chamber / shell, as described in the rejection of claim 9), in order to reduce the energy input required by a heater, as disclosed by Johnson.

Response to Arguments
Examiner responded, in the advisory action dated 6/6/2022, to Applicant’s arguments filed 5/24/2022.
Additionally, regarding Applicant’s amendment to recite “liquid fuel” instead of “liquid,” and Applicant’s argument that “Radomski discloses a liquid evaporator for humidifying an anaesthetic gas dispenser. Its subject-matter and technical field is therefore significantly removed from that of the present invention of vapourising fuel for a catalytic fuel tank inerting system” [Remarks filed 5/24/2022, page 6], Examiner notes that Applicant’s field of endeavor is a device and a method for evaporating a liquid. Applicant has amended the respective preambles of claims 1 and 7 to recite, “A device for evaporating liquid evaporators that use a primary porous wick and a secondary porous wick. While Applicant’s intended use of the device is to evaporate liquid fuel (which Applicant has previously claimed as an exemplary intended use, with a generic intended use of evaporating a liquid), one of ordinary skill in the art would look to devices that utilize a primary porous wick and a secondary porous wick in a liquid evaporation device, such as the device of Radomski.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M KERR/Examiner, Art Unit 3761